 

ADAMIS PHARMACEUTICALS CORPORATION 8-K [admp-8k_070616.htm]

Exhibit 10.3

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE TRANSFERRED, UNLESS (I) SUCH SECURITIES HAVE
BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED, OR
(II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144 OR OTHER APPLICABLE
EXEMPTION FROM APPLICABLE SECURITIES LAWS. THE ISSUER MAY REQUIRE AN OPINION OF
COUNSEL TO THE HOLDER OF THESE SECURITIES, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ISSUER, THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

COMMON STOCK PURCHASE WARRANT
ADAMIS PHARMACEUTICALS CORPORATION

 

Warrant Shares: ___________________   Issue Date: July 11, 2016

  

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, _________, or its assigns (the “Holder”) is entitled, upon the terms
and subject to the limitations on exercise and the conditions hereinafter set
forth, at any time on or after the date hereof (the “Issue Date”) and on or
prior to 11:59 P.M. on the five (5) year anniversary of the Issue Date or, if
such day is not a Trading Day, on the next Trading Day (the “Termination Date”),
but not thereafter, to subscribe for and purchase from Adamis Pharmaceuticals
Corporation, a Delaware corporation (the “Company”), up to __________ shares (as
subject to adjustment hereunder, the “Warrant Shares”) of, at the election of
the Holder, either (i) Common Stock, (ii) Series A-2 Convertible Preferred
Stock, par value $0.0001 par value per share (“Preferred Stock”), or (iii) a
combination of Common Stock and Preferred Stock. The purchase price of one share
of Common Stock or Preferred Stock under this Warrant shall be equal to the
Exercise Price, as defined in Section 2(b).

 

Section 1.             Definitions. Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in that certain Purchase
Agreement (the “Purchase Agreement”) or, as applicable, that certain
Registration Rights Agreement (the “Registration Rights Agreement”) each dated
as of the Issue Date and entered into by and between the Company and the initial
Holder.

 

1

 

  

Section 2.             Exercise.

 

a)              Exercise of the purchase rights represented by this Warrant may
be made, in whole or in part, at any time or times on or after the Issue Date
and on or before the Termination Date by facsimile delivery to the Company (or
such other office or agency of the Company as it may designate by notice in
writing to the registered Holder at the address of the Holder appearing on the
books of the Company) of a duly executed notice of exercise (the “Notice of
Exercise”) in substantially the form of the Notice of Exercise Form annexed
hereto. Within two (2) Trading Days following the date of exercise as aforesaid,
the Holder shall deliver the aggregate Exercise Price for the shares specified
in the applicable Notice of Exercise by wire transfer or cashier’s check drawn
on a United States bank unless the cashless exercise procedure specified in
Section 2(c) below is specified in the applicable Notice of Exercise. In the
case of a dispute between the Company and the Holder as to the calculation of
the Exercise Price or the number of Warrant Shares issuable hereunder
(including, without limitation, the calculation of any adjustment pursuant to
Section 3 below), the Company shall issue to the Holder the number of Warrant
Shares that are not disputed within the time periods specified in Section
2(d)(i) below and shall submit the disputed calculations to a certified public
accounting firm of national reputation (other than the Company’s regularly
retained accountants) within three (3) Trading Days following the Company’s
receipt of the Holder’s Notice of Exercise. The Company shall cause such
accountant to calculate the Exercise Price and/or the number of Warrant Shares
issuable hereunder and to notify the Company and the Holder of the results in
writing no less than three (3) Trading Days following the day on which such
accountant received the disputed calculations. Such accountant’s calculation
shall be deemed conclusive absent manifest error. The fees of any such
accountant shall be borne by the party whose calculations were most at variance
with those of such accountant. Notwithstanding anything herein to the contrary
(although the Holder may surrender the Warrant to, and receive a replacement
Warrant from, the Company), the Holder shall not be required to physically
surrender this Warrant to the Company until the Holder has purchased all of the
Warrant Shares available hereunder and the Warrant has been exercised in full,
in which case, the Holder shall surrender this Warrant to the Company for
cancellation within three (3) Trading Days of the date the final Notice of
Exercise is delivered to the Company. Partial exercises of this Warrant
resulting in purchases of a portion of the total number of Warrant Shares
available hereunder shall have the effect of lowering the outstanding number of
Warrant Shares purchasable hereunder in an amount equal to the applicable number
of Warrant Shares purchased. The Holder and the Company shall maintain records
showing the number of Warrant Shares purchased and the date of such purchases.
In the case of a partial exercise of this Warrant, the Holder may request that
the Company deliver to the Holder a certificate representing such new warrant,
with terms identical in all respects to this Warrant (except that such new
warrant shall be exercisable into the number of Warrant Shares with respect to
which this Warrant shall remain unexercised); provided, however, that the Holder
shall be entitled to exercise all or any portion of such new warrant at any time
following the time at which this Warrant is exercised, regardless of whether the
Company has actually issued such new warrant or delivered to the Holder a
certificate thereof. The Company shall deliver any objection to any Notice of
Exercise Form within one (1) Trading Day of delivery of such notice. The Holder
and any assignee, by acceptance of this Warrant, acknowledge and agree that, by
reason of the provisions of this paragraph, following the purchase of a portion
of the Warrant Shares hereunder, the number of Warrant Shares available for
purchase hereunder at any given time may be less than the amount stated on the
face hereof.

 

b)             Exercise Price. The exercise price per share of the Common Stock
under this Warrant shall be $2.90, subject to adjustment hereunder (the
“Exercise Price”).

 

2

 

  

c)             Cashless Exercise. If at any time commencing 120 days after the
Issue Date, there is no then effective Registration Statement registering, or no
current prospectus available for, the resale of all of the Warrant Shares
(assuming Holder elects all Warrant Shares to be in the form of Common Stock
upon exercise) by the Holder and all of the Conversion Shares beneficially held
by the Holder (in each case without giving effect any restrictions on exercise
or conversion), or if the Company has not provided any certifications required
to be provided by the Registration Rights Agreement regarding the availability
of the Registration Statement for resales of all of the Warrant Shares and all
of the Conversion Shares beneficially held by the Holder (in each case without
giving effect any restrictions on exercise or conversion) that has been
requested by the Holder, then this Warrant may also be exercised at the Holder’s
election, in whole or in part, at such time by means of a “cashless exercise” in
which the Holder shall be entitled to receive a number of Warrant Shares equal
to the quotient obtained by dividing [(A-B) x (X)] by (A), where:

 

(A) =     the VWAP on the Trading Day immediately preceding the date on which
Holder elects to exercise this Warrant by means of a “cashless exercise,” as set
forth in the applicable Notice of Exercise;

 

(B) =      the Exercise Price of this Warrant, as adjusted hereunder; and

 

(X) =      the number of Warrant Shares that would be issuable upon exercise of
this Warrant in accordance with the terms of this Warrant if such exercise were
by means of a cash exercise rather than a cashless exercise.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
national securities exchange or trading market (with such exchange or market
including, without limitation, the Nasdaq Global Select Market, the Nasdaq
Global Market, the Nasdaq Capital Market, The New York Stock Exchange, Inc., the
NYSE or Amex, or the OTC Bulletin Board including the OTCQX or OTCQB) (a
“Trading Market”), the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (or other
reliable source) based on a Trading Day from 9:30 a.m. (New York City time) (or
such other time as the Trading Market publicly announces is the official open of
trading) to 4:00 p.m. (New York City time) (or such other time as the Trading
Market publicly announces is the official close of trading), (b) if no daily
volume weighted average prices are reported by Bloomberg (or other reliable
source), the average of the highest closing bid price and the lowest closing ask
price of any of the market makers for such security as reported in the “pink
sheets” by OTC Markets LLC, or (c) in all other cases, the fair market value of
a share of Common Stock as mutually determined by the Company and Holder.

 

Notwithstanding anything herein to the contrary, on the Termination Date, Holder
may exercise any remaining unexercised portion of this Warrant by means of a
cashless exercise pursuant to this Section 2(c) by means of a notice delivered
to the Company before the Termination Date. If on the Termination Date the VWAP
is greater than the Exercise Price of this Warrant, as adjusted hereunder, then
the Warrant shall be automatically exercised pursuant to this Section 2(c).

 

3

 

  

d)            Mechanics of Exercise.

 

i.             Delivery of Certificates Upon Exercise. Certificates for shares
(or, if the shares are represented in uncertificated form, comparable share
notices reflecting such shares) purchased hereunder shall be transmitted by the
Transfer Agent (“Transfer Agent” means the transfer agent employed by the
Company from time to time, for its Common Stock) to the Holder by crediting the
account of the Holder’s prime broker with The Depository Trust Company through
its Deposit or Withdrawal at Custodian system (“DWAC”) if the Company is then a
participant in such system and either (A) there is an effective registration
statement permitting the issuance of the Warrant Shares to or resale of the
Warrant Shares by the Holder (assuming Holder elects all Warrant Shares to be in
the form of Common Stock upon exercise) or (B) this Warrant is being exercised
via cashless exercise and Rule 144 is available, and otherwise by physical
delivery to the address specified by the Holder in the Notice of Exercise by the
date that is three (3) Trading Days after the date of delivery to the Company of
the Notice of Exercise (such date, the “Warrant Share Delivery Date”). The
Warrant Shares shall be deemed to have been issued, and Holder or any other
person so designated to be named therein shall be deemed to have become a holder
of record of such shares for all purposes, as of the date of delivery to the
Company of the Notice of Exercise. Notwithstanding anything herein to the
contrary, the Company shall not be required to make any cash payments or net
cash settlement to the registered holder in lieu of issuance of the Warrant
Shares, except as provided in Section 2(d)(iv) below. The Company understands
that a delay in the delivery of the Warrant Shares (assuming Holder elects all
Warrant Shares to be in the form of Common Stock upon exercise) after the
Warrant Share Delivery Date could result in economic loss to the Holder. As
compensation to the Holder for such loss, if (i) the Company fails to deliver
the number of Warrant Shares (assuming Holder elects all Warrant Shares to be in
the form of Common Stock upon exercise) to which the Holder is entitled upon the
Holder’s exercise of this Warrant within the time periods specified above and
(ii) the Holder has not exercised its Buy-In rights as provided below with
respect to such shares, the Company agrees to pay (as liquidated damages and not
as a penalty) to the Holder for late issuance of Warrant Shares upon exercise of
this Warrant the proportionate amount of $100 per Trading Day (increasing to
$200 per Trading Day after the tenth Trading Day) after the Warrant Share
Delivery Date for each $10,000 of Exercise Price of Warrant Shares for which
this Warrant is exercised which are not timely delivered. For purposes of
clarification, if the Company is obligated to make payments of liquidated
damages pursuant to this Section for late issuance of Warrant Shares, then it
shall not also be obligated to make Buy-In payments as described below with
respect to those same Warrant Shares. The Company shall pay any payments
incurred under this Section in immediately available funds upon demand.

 

ii.            Delivery of New Warrants Upon Exercise. If this Warrant shall
have been exercised in part, the Company shall, at the request of a Holder and
upon surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to the Holder a
new Warrant evidencing the rights of the Holder to purchase the unpurchased
Warrant Shares called for by this Warrant, which new Warrant shall in all other
respects be identical with this Warrant.

 

iii.           Revoking Exercise. In the event that the Company fails for any
reason to effect delivery of the Warrant Shares to Holder by the Warrant Share
Delivery Date, then Holder may, at any time prior to issuance of such Warrant
Shares, revoke all or part of the relevant Warrant exercise by delivery of a
notice to such effect to the Company, whereupon the Company and the Holder shall
each be restored to their respective positions immediately prior to the exercise
of the relevant portion of this Warrant, except that the liquidated damages
described above shall be payable through the date notice of revocation is given
to the Company.

 

4

 

  

iv.           Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Exercise. In addition to any other rights available to the Holder, if the
Company fails for any reason to effect delivery of the Warrant Shares to Holder
by the Warrant Share Delivery Date, and if after such date the Holder is
required by its broker to purchase (in an open market transaction or otherwise)
or the Holder or its brokerage firm otherwise purchases, shares of Common Stock
to deliver in satisfaction of a sale by the Holder of the Warrant Shares which
the Holder anticipated receiving upon such exercise (a “Buy-In”), then the
Company shall (A) pay in cash to the Holder the amount, if any, by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased, minus any amounts paid to the Holder by the
Company as liquidated damages as described in Section 2(d)(i) above, exceeds (y)
the amount obtained by multiplying (1) the number of Warrant Shares that the
Company was required to deliver to the Holder in connection with the exercise at
issue times (2) the price at which the sell order giving rise to such purchase
obligation was executed, and (B) at the option of the Holder, either reinstate
the portion of the Warrant and equivalent number of Warrant Shares for which
such exercise was not honored (in which case such exercise shall be deemed
rescinded) or deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its exercise and
delivery obligations hereunder. For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted exercise of shares of Common Stock with an aggregate sale price
giving rise to such purchase obligation of $10,000, under clause (A) of the
immediately preceding sentence the Company shall be required to pay the Holder
$1,000. The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy-In and, upon request of the
Company, evidence of the amount of such loss. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity, including, without limitation, a decree of specific performance
and/or injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

 

v.             No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.

 

vi.            Charges, Taxes and Expenses. Issuance of certificates for Warrant
Shares shall be made without charge to the Holder for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto. The Company shall pay all Transfer
Agent fees required for same-day processing of any Notice of Exercise.

 

vii.          Closing of Books. The Company will not close its stockholder books
or records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

 

5

 

  

e)              Holder’s Exercise Limitations. The Company shall not effect any
exercise of this Warrant, and a Holder shall not have the right to exercise any
portion of this Warrant, pursuant to Section 2 or otherwise, to the extent that
after giving effect to such issuance after exercise as set forth on the
applicable Notice of Exercise, (i) the Holder would beneficially own in excess
of the Holder Beneficial Ownership Limitation (as defined below) or (ii) the
Holder, together with the Holder’s Affiliates and any other Persons acting as a
group together with the Holder or any of the Holder’s Affiliates, would
beneficially own in excess of the Affiliates Beneficial Ownership Limitation (as
defined below). For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Holder and its Affiliates shall include
the number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (i) exercise of the
remaining, nonexercised portion of this Warrant beneficially owned by the Holder
or any of its Affiliates and (ii) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any other securities of the Company or the Subsidiaries which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock,
hereinafter “Common Stock Equivalents”) subject to a limitation on conversion or
exercise analogous to the limitation contained herein beneficially owned by the
Holder or any of its Affiliates. Except as set forth in the preceding sentence,
for purposes of this Section 2(e), beneficial ownership shall be calculated in
accordance with Section 13(d) of the 1934 Act and the rules and regulations
promulgated thereunder, it being acknowledged by the Holder that the Company is
not representing to the Holder that such calculation is in compliance with
Section 13(d) of the 1934 Act and the Holder is solely responsible for any
schedules required to be filed in accordance therewith. To the extent that the
limitation contained in this Section 2(e) applies, the determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable shall be in the reasonable judgment of the Holder, in each case
subject to the Holder Beneficial Ownership Limitation or the Affiliates
Beneficial Ownership Limitation, and the Company shall have no obligation to
verify or confirm the accuracy of such determination. In addition, a
determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the 1934 Act and the rules and regulations
promulgated thereunder. For purposes of this Section 2(e), in determining the
number of outstanding shares of Common Stock, a Holder may rely on the number of
outstanding shares of Common Stock as reflected in (A) the Company’s most recent
periodic or annual report filed with the Commission, as the case may be, (B) a
more recent public announcement by the Company or (C) a more recent written
notice by the Company or the Transfer Agent setting forth the number of shares
of Common Stock outstanding. Upon the written or oral request of a Holder, the
Company shall within one (1) Trading Day confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Warrant, by the Holder or its Affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. The “Holder
Beneficial Ownership Limitation” shall be 4.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant. The “Affiliates
Beneficial Ownership Limitation” shall be 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant. The Holder
Beneficial Ownership Limitation together with the Affiliates Beneficial
Ownership Limitation is collectively known as the “Beneficial Ownership
Limitation.” The provisions of this paragraph shall be construed and implemented
in a manner otherwise than in strict conformity with the terms of this Section
2(e) to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant and shall cease to apply only (x) upon
sixty-one (61) days’ written notice from the Holder to the Company of an
election to increase or decrease or remove one or both of the Holder Beneficial
Ownership Limitation and the Affiliate Beneficial Ownership Limitation or (y)
immediately upon written notice from the Holder to the Company at any time after
the public announcement or other disclosure of a Fundamental Transaction (as
defined in Section 3(d)); provided, however that in no event shall either the
Holder Beneficial Ownership Limitation or the Affiliate Beneficial Ownership
Limitation be 20.00% or greater.

 

6

 

  

f)               Call. Provided (i) there is at the time an effective
registration statement which includes for resale all of the Warrant Shares
(assuming Holder elects all Warrant Shares to be in the form of Common Stock
upon exercise), or (ii) all of the Warrant Shares may be sold pursuant to Rule
144 upon “cashless exercise” pursuant to Section 2(c) without restrictions,
including, without volume limitations (each a “Trigger Condition”), the Company
shall have the option to “call” (the “Warrant Call”) the exercise of any or all
of the Warrant Shares (the “Called Warrant Shares”) from time to time in
accordance with and governed by the following:

 

(1)           Call Notice. The Company shall exercise a Warrant Call by giving
written notice of call (the “Call Notice”) to the Holder during the period in
which the Warrant Call may be exercised. The effective date of each Call Notice
(the “Call Date”) is the date on which notice is deemed given and effective
under the notice provision of Section 5(h) of this Warrant.

 

(2)          Call Period. The Company’s right to exercise a Warrant Call shall
commence five (5) Trading Days after either of the Trigger Conditions has been
in effect continuously for fifteen (15) Trading Days. The Holder shall have the
right to cancel the Warrant Call up until the date the called Warrant Shares are
actually delivered to the Holder (“Warrant Call Delivery Date”) if the Trigger
Condition relied upon for the Warrant Call ceases to apply.

 

(3)           Call Notice Spacing. A Call Notice may be given not sooner than
fifteen (15) Trading Days after the Warrant Call Delivery Date of the
immediately preceding Call Notice.

 

(4)          Exercise Price Multiple. If Holder and any affiliates together
would be regarded as beneficial owners (assuming conversion of all convertible
securities held by Holder and such affiliates and exercise in full of all
Warrants held by such Holder and affiliates, without giving effect to any
Beneficial Ownership Limitation applicable to this Warrant or such convertible
securities), of more than two percent (2.0%) of the outstanding shares of Common
Stock of the Company as of the Issue Date (Holder, in such circumstances
referred to as a “2% Holder”), then a Call Notice may be given by the Company
only within five (5) Trading Days after any thirty (30) consecutive Trading Day
period during which the VWAP of the Common Stock as reported for the Principal
Market is not less than two hundred fifty percent (250%) of the Exercise Price
then in effect for twenty-five (25) out of such thirty (30) consecutive Trading
Day period. If Holder is not a 2% Holder as of the Issue Date, then a Call
Notice may be given by the Company only within ten (10) Trading Days after any
twenty (20) consecutive Trading Day period during which the VWAP of the Common
Stock as reported for the Principal Market is not less than two hundred fifty
percent (250%) of the Exercise Price in effective for ten (10) out of such
twenty (20) consecutive Trading Day period.

 

7

 

  

(5)           Compliance with Call Notice. During the Call Period, the Holder
shall exercise this Warrant and purchase the Called Warrant Shares as provided
herein. If the Holder fails to timely exercise the Warrant for a number of
Warrant Shares equal to number of Called Warrant Shares during the Call Period,
the Company’s sole remedy shall be to cancel an amount of called Warrant Shares
equal to such shortfall, with the Warrant no longer being exercisable with
respect to such Warrant Shares (for avoidance of doubt, such remedy shall be
available if, and only if, the Trigger Condition relied upon for the Warrant
Call continues to apply through the entirety of the Call Period). The “Call
Period” shall be a period of thirty Trading Days following the Call Date,
provided the Call Period will be extended for one Trading Day for each Trading
Day during the Call Period during which the VWAP of the Common Stock as reported
for the Principal Market is less than two hundred twenty-five percent (225%) of
the Exercise Price then in effect.

 

(6)           Notice to Other Holders. Unless otherwise agreed to by the Holder
of this Warrant, a Call Notice must be given to all other Warrant Holders in
proportion to the amounts of Warrant Shares which may be purchased by such
Holders in accordance with the Warrants held by each, without giving effect to
the Beneficial Ownership Limitation.

 

Section 3.             Certain Adjustments.

 

a)               Stock Dividends and Splits. If the Company, at any time while
this Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions of shares of its Common Stock to the record
holders of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company upon exercise of this Warrant or
pursuant to any of the other Transaction Documents), (ii) subdivides outstanding
shares of Common Stock into a larger number of shares, (iii) combines (including
by way of reverse stock split) outstanding shares of Common Stock into a smaller
number of shares, or (iv) issues by reclassification of shares of the Common
Stock any shares of capital stock of the Company, then in each case the Exercise
Price shall be multiplied by a fraction of which the numerator shall be the
number of shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event, and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged in the case of an exercise for Common Stock only. In the event that
any adjustment of the Exercise Price required herein results in a fraction of a
cent, the Exercise Price shall be rounded down to the nearest one hundredth of a
cent. Any adjustment made pursuant to this Section 3(a) shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
reclassification.

 

8

 

  

b)              Subsequent Rights Offerings. In addition to any adjustments
pursuant to Section 3(a) above, if at any time the Company grants, issues or
sells any Common Stock Equivalents pro rata to the record holders of any class
of shares of Common Stock (the “Purchase Rights”), then the Holder will be
entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights which the Holder could have acquired if the Holder had
held the number of shares of Common Stock acquirable upon complete exercise of
this Warrant (without regard to any limitations on exercise hereof, including,
without limitation, the Beneficial Ownership Limitation) immediately before the
date on which a record is taken for the grant, issuance or sale of such Purchase
Rights, or, if no such record is taken, the date as of which the record holders
of shares of Common Stock are to be determined for the grant, issue or sale of
such Purchase Rights (provided, however, to the extent that the Holder’s right
to participate in any such Purchase Right would result in the Holder exceeding
the Beneficial Ownership Limitation, then the Holder shall not be entitled to
participate in such Purchase Right to such extent (or beneficial ownership of
such shares of Common Stock as a result of such Purchase Right to such extent)
and such Purchase Right to such extent shall be held in abeyance for the Holder
until such time, if ever, as its right thereto would not result in the Holder
exceeding the Beneficial Ownership Limitation).

 

c)              Pro Rata Distributions. If the Company, at any time while this
Warrant is outstanding, shall distribute to all holders of Common Stock (and not
to the Holder) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security of
the Company other than the Common Stock (which shall be subject to Section 3(b))
(a “Distribution”), then in each such case the Holder shall be entitled to
participate in such Distribution to the same extent that the Holder would have
participated therein if the Holder had held the number of shares of Common Stock
acquirable upon complete exercise of this Warrant (without regard to any
limitations on exercise hereof, including, without limitation, the Beneficial
Ownership Limitation) immediately before the date of which a record is taken for
such Distribution, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the
participation in such Distribution (provided, however, to the extent that the
Holder’s right to participate in any such Distribution would result in the
Holder exceeding the Beneficial Ownership Limitation, then the Holder shall not
be entitled to participate in such Distribution to such extent (or in the
beneficial ownership of any shares of Common Stock as a result of such
Distribution to such extent) and the portion of such Distribution shall be held
in abeyance for the benefit of the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Beneficial Ownership
Limitation). To the extent that this Warrant has not been exercised at the time
of such Distribution, such portion of the Distribution shall be held in abeyance
for the benefit of the Holder until the Holder has exercised this Warrant.

 

9

 

  

d)              Fundamental Transaction. If, at any time while this Warrant is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person pursuant to which the shares of capital stock of the Corporation
outstanding immediately prior to such merger or consolidation are converted into
or exchanged for shares of another corporation or entity and represent, or are
converted into or exchanged for equity securities that represent, immediately
following such merger or consolidation, less than a majority, by voting power,
of the equity securities of (1) the surviving or resulting party or (2) if the
surviving or resulting party is a wholly owned subsidiary of another party
immediately following such merger or consolidation, the parent of such surviving
or resulting party, (ii) the Company, directly or indirectly, effects any sale
of all or substantially all of its assets in one or a series of related
transactions and the consideration is distributed to holders of Common Stock,
(iii) any tender offer or exchange offer by the Company is completed pursuant to
which holders of Common Stock are permitted to sell, tender or exchange their
shares for other securities, cash or property and has been accepted by the
holders of 50% or more of the outstanding Common Stock, (iv) the Company effects
any reclassification, reorganization or recapitalization of the Common Stock or
any compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property, or (v) the
Company, directly or indirectly, in one or more related transactions consummates
a stock or share purchase agreement with another Person or group of Persons
whereby such other Person or group acquires more than 50% of the outstanding
shares of Common Stock (not including any shares of Common Stock held by the
other Person or other Persons making or party to, or associated or affiliated
with the other Persons making or party to, such stock or share purchase
agreement) (each a “Fundamental Transaction”), then, upon any subsequent
exercise of this Warrant, the Holder shall have the right to receive, for each
Warrant Share that would have been issuable upon such exercise immediately prior
to the occurrence of such Fundamental Transaction, (without regard to the
applicable of Section 2(c) nor any limitation in Section 2(e) on the exercise of
this Warrant) the number of shares of common stock of the successor or acquiring
corporation or of the Company, if it is the surviving corporation, and any
additional consideration (the “Alternate Consideration”) receivable by holders
of Common Stock as a result of such Fundamental Transaction by a holder of the
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such Fundamental Transaction (without regard to any
limitation in Section 2(e) on the exercise of this Warrant). For purposes of any
such exercise, the determination of the Exercise Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Company shall apportion the Exercise Price
among the Alternate Consideration in a reasonable manner reflecting the relative
value of any different components of the Alternate Consideration. If holders of
Common Stock are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any exercise of this
Warrant following such Fundamental Transaction. Notwithstanding anything to the
contrary, in the event of a Fundamental Transaction that is (1) an all cash
transaction, (2) a “Rule 13e-3 transaction” as defined in Rule 13e-3 under the
1934 Act, or (3) a Fundamental Transaction described in clause “(i)” of the
first sentence above and where, pursuant to the merger, the stockholders of the
Company will receive securities of the acquiring person or entity and such
securities of such person or entity are not traded on a national securities
exchange or trading market (with such exchange or market, including, without
limitation, the Nasdaq Global Select Market, the Nasdaq Global Market, or the
Nasdaq Capital Market, The New York Stock Exchange, Inc., the NYSE or Amex), the
Company or any Successor Entity (as defined below) shall, at the Holder’s option
which shall be exercised as of the consummation of the Fundamental Transaction,
purchase this Warrant from the Holder by paying to the Holder concurrently with
the consummation of the Fundamental Transaction for each Warrant Share that
would be issuable upon such exercise immediately prior to the occurrence of such
Fundamental Transaction (without regard to the application of Section 2(c) nor
any limitation in Section 2(e) on the exercise of this Warrant), the higher of
(i) an amount of cash equal to the Black Scholes Value of the remaining
unexercised portion of this Warrant on the date of the consummation of such
Fundamental Transaction, or (ii) the positive difference between the cash per
share paid in such Fundamental Transaction minus the then in effect Exercise
Price. “Black Scholes Value” means the value of the unexercised portion of this
Warrant based on the Black and Scholes Option Pricing Model obtained from the
“OV” function on Bloomberg, L.P. (“Bloomberg”) determined as of the day of
consummation of the applicable Fundamental Transaction for pricing purposes and
reflecting (A) a risk-free interest rate corresponding to the U.S. Treasury rate
for a period equal to the time between the date of the public announcement of
the applicable Fundamental Transaction and the Termination Date, (B) an expected
volatility equal to the greater of 100% and the 100 day volatility obtained from
the HVT function on Bloomberg as of the Trading Day immediately following the
public announcement of the applicable Fundamental Transaction, (C) the
underlying price per share used in such calculation shall be the sum of the
price per share being offered in cash, if any, plus the value of any non-cash
consideration, if any, being offered in such Fundamental Transaction and (D) a
remaining option time equal to the time between the date of the public
announcement of the applicable Fundamental Transaction and the Termination Date.
In the event of a Fundamental Transaction described in clause “(i)” of the first
sentence above, the Company shall cause any successor entity in such a
Fundamental Transaction in which the Company is not the survivor (the “Successor
Entity”) to assume in writing all of the obligations of the Company under this
Warrant and the other Transaction Documents in accordance with the provisions of
this Section 3(d) pursuant to written agreements in form and substance
reasonably satisfactory to the Holder and approved by the Holder (without
unreasonable delay) prior to such Fundamental Transaction and shall, at the
option of the Holder, deliver to the Holder in exchange for this Warrant a
security of the Successor Entity evidenced by a written instrument substantially
similar in form and substance to this Warrant which is exercisable for a
corresponding number of shares of capital stock of such Successor Entity (or its
parent entity) equivalent to the shares of Common Stock acquirable and
receivable upon exercise of this Warrant (without regard to any limitations on
the exercise of this Warrant) prior to such Fundamental Transaction, and with an
exercise price which applies the exercise price hereunder to such shares of
capital stock (but taking into account the relative value of the shares of
Common Stock pursuant to such Fundamental Transaction and the value of such
shares of capital stock, such number of shares of capital stock and such
exercise price being for the purpose of protecting the economic value of this
Warrant immediately prior to the consummation of such Fundamental Transaction),
and which is reasonably satisfactory in form and substance to the Holder. Upon
the occurrence of any such Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Warrant and the other
Transaction Documents referring to the “Company” shall refer instead to the
Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under this Warrant and the
other Transaction Documents with the same effect as if such Successor Entity had
been named as the Company herein.

 

10

 

 

e)              Calculations. All calculations under this Section 3 shall be
made to the nearest cent or the nearest 1/100th of a share, as the case may be.
For purposes of this Section 3, the number of shares of Common Stock deemed to
be issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

 

f)               Notice to Holder.

 

i.             Whenever the Exercise Price is adjusted pursuant to any provision
of this Section 3, the Company shall promptly mail to the Holder a notice
setting forth the Exercise Price after such adjustment and any resulting
adjustment to the number of Warrant Shares and setting forth a brief statement
of the facts requiring such adjustment.

 

ii.            If (A) the approval of any stockholders of the Company shall be
required in connection with any reclassification of the Common Stock (other than
stock splits or reverse stock splits), any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities (other than stock splits or reverse stock
splits), cash or property, or (B) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company, then, in each case, to the extent that such information constitutes
material non-public information (as determined in good faith by the Company) the
Company shall follow the procedure described in Section 7.5 of the Purchase
Agreement and shall deliver to the Holder, at least 10 days prior to the
effective date hereinafter specified, a notice stating the date on which such
reclassification, consolidation, merger, sale, transfer or share exchange is
expected to become effective or close, and the date as of which it is expected
that holders of the Common Stock of record shall be entitled to exchange their
shares of the Common Stock for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, sale, transfer or share
exchange; provided that the failure to mail such notice or any defect therein or
in the mailing thereof shall not affect the validity of the corporate action
required to be specified in such notice and shall not be deemed to be a material
breach of this Warrant unless such failure adversely affected Holder’s rights
with respect to the Warrant. The Holder shall remain entitled to exercise this
Warrant during the period commencing on the date of such notice to the effective
date of the event triggering such notice, except as may otherwise be expressly
set forth herein.

 

g)               Adjustments. In the event that at any time, as a result of an
adjustment made pursuant to this Section 3, the Holder shall, upon exercise of
this Warrant, become entitled to receive securities or assets (other than Common
Stock) then, wherever appropriate, all references herein to shares of Common
Stock shall be deemed to refer to and include such shares and/or other
securities or assets; and thereafter the number of such shares and/or other
securities or assets shall be subject to adjustment from time to time in a
manner and upon terms as nearly equivalent as practicable to the provisions of
this Section 3. Any adjustment made herein that results in a decrease in the
Exercise Price shall also effect a proportional increase in the number of shares
of Common Stock into which this Warrant is exercisable.

 

Section 4.             Transfer of Warrant.

 

a)            Transferability. Subject to compliance with any applicable
securities laws and the provisions of the Purchase Agreement, this Warrant and
all rights hereunder (including, without limitation, any registration rights)
are transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company or its designated agent, together with a written
assignment of this Warrant substantially in the form attached hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer. Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees, as applicable, and
in the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Warrant evidencing the portion of this
Warrant not so assigned, and this Warrant shall promptly be cancelled. The
Warrant, if properly assigned in accordance herewith, may be exercised by a new
holder for the purchase of Warrant Shares without having a new Warrant issued.

 

11

 

  

b)              New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 4(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice. All Warrants issued on transfers or
exchanges shall be dated the initial issuance date of this Warrant and shall be
identical with this Warrant, except as to the number of Warrant Shares issuable
pursuant thereto.

 

c)              Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

Section 5.             Miscellaneous.

 

a)              No Rights as Stockholder Until Exercise. This Warrant does not
entitle the Holder to any voting rights, dividends or other rights as a
stockholder of the Company prior to the exercise hereof as set forth in Section
2(d)(i).

 

b)             Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

c)               Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Trading Day, then, such action may be taken or such right
may be exercised on the next succeeding Trading Day.

 

12

 

  

d)               Authorized Shares.

 

i.             The Company covenants that, during the period the Warrant is
outstanding, it will reserve from its authorized and unissued Common Stock and
Preferred Stock a sufficient number of shares to provide for the issuance of the
Warrant Shares upon the exercise of any purchase rights under this Warrant. The
Company further covenants that its issuance of this Warrant shall constitute
full authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant. The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the Principal Market
upon which the Common Stock may be listed. The Company covenants that all
Warrant Shares which may be issued upon the exercise of the purchase rights
represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant and payment for such Warrant Shares in accordance
herewith, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges created by the Company in respect of the
issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue).

 

ii.            Except and to the extent as waived or consented to by the Holder,
the Company shall not by any action, including, without limitation, amending its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

 

iii.           Before taking any action which would result in an adjustment in
the number of Warrant Shares for which this Warrant is exercisable or in the
Exercise Price, the Company shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.

 

e)             Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Warrant shall be determined in
accordance with the provisions of the Purchase Agreement.

 

f)              Restrictions. The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered for resale or if
Holder does not utilize cashless exercise and Rule 144 is available, will have
restrictions upon resale imposed by state and federal securities laws.

 

g)              Nonwaiver and Expenses. No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice the Holder’s rights, powers or
remedies. Without limiting any other provision of this Warrant or the Purchase
Agreement, if the Company willfully and knowingly fails to comply with any
provision of this Warrant, which results in any material damages to the Holder,
the Company shall pay to the Holder such amounts as shall be sufficient to cover
any costs and expenses including, but not limited to, reasonable attorneys’
fees, including those of appellate proceedings, incurred by the Holder in
collecting any amounts due pursuant hereto or in otherwise enforcing any of its
rights, powers or remedies hereunder, if Holder is the prevailing party in any
such action.

 

13

 

 

h)              Notices. Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Purchase Agreement.

 

i)              Limitation of Liability. No provision hereof, in the absence of
any affirmative action by the Holder to exercise this Warrant to purchase
Warrant Shares, and no enumeration herein of the rights or privileges of the
Holder, shall give rise to any liability of the Holder for the purchase price of
any Common Stock or Preferred Stock or as a stockholder of the Company, whether
such liability is asserted by the Company or by creditors of the Company.

 

j)               Remedies. The Holder, in addition to being entitled to exercise
all rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.

 

k)              Successors and Assigns. Subject to applicable securities laws,
this Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder. The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.

 

l)               Amendment. This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.

 

m)             Severability. Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.

 

n)              Headings. The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.

 

********************

 

(Signature Page Follows)

 

14

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

  ADAMIS PHARMACEUTICALS CORPORATION

 

  By: /s/ DENNIS J. CARLO, PH.D.     Name:   Dennis J. Carlo, Ph.D.    
Title:     Chief Executive Officer

 

 

  

NOTICE OF EXERCISE

 

To:        ADAMIS PHARMACEUTICALS CORPORATION

 

(1)          The undersigned hereby elects to purchase ________ Warrant Shares
(to be comprised of _________ shares of Common Stock and __________ shares of
Preferred Stock) of the Company pursuant to the terms of the attached Warrant
(only if exercised in full), and tenders herewith payment of the exercise price
in full, together with all applicable transfer taxes, if any.

 

(2)           Payment shall take the form of (check applicable box):

 

[ ]          in lawful money of the United States; or

 

[ ]         [if permitted] the cancellation of such number of Warrant Shares as
is necessary, in accordance with the formula set forth in subsection 2(c), to
exercise this Warrant with respect to the maximum number of Warrant Shares
purchasable pursuant to the cashless exercise procedure set forth in subsection
2(c).

 

(3)           Please issue a certificate or certificates representing said
Warrant Shares in the name of the undersigned or in such other name as is
specified below:

 

     

  

(4)          After giving effect to this Notice of Exercise, the undersigned
will not have exceeded the Beneficial Ownership Limitation.

 

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:

 

                 



 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:  

Signature of Authorized Signatory of Investing Entity:  

Name of Authorized Signatory:  

Title of Authorized Signatory:  

Date:  

 

 

  

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

 

ADAMIS PHARMACEUTICALS CORPORATION

 

FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to

 

   whose address is

 

   .

 

   

 

Dated:     ,      

 

  Holder’s Signature:  

  

  Holder’s Address:  

 

   

 

Signature Guaranteed:    

  

NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

 